Title: To George Washington from William Shippen, Jr., 6 April 1789
From: Shippen, William Jr.
To: Washington, George



Dear & honord Sir
Philadelphia 6. April 1789.

The reason of my taking the liberty to enclose a part of my sons Letter to your Excellency & to give you the trouble of reading it you will see in the extract. The Letter is dated London Feby 2. 1789⟨.⟩ I have not shown the part relative to the treaty of commerce to any one. Mr Shippen will leave Europe in August.
I rejoice with all the citizens of America at your appointment to the first seat in the Empire & am hon’d Sir with the most profound respect & veneration Your obed. & humbe Servt

W. Shippen, Jr

